                                    PUBLIC VERSION


                         DECLARATION OF LIONEL LAVENUE
       My name is Lionel M. Lavenue. I am over the age of 21 and am competent to make this

declaration. The facts stated herein are within my personal knowledge and are true and correct. I

am an attorney admitted to practice in this District. I am with the Finnegan, Henderson, Farabow,

Garrett & Dunner, LLP law firm.

       1.     Per the Court’s February 12, 2021 standing order regarding sealed filings,

Defendants cooperated and timely informed WSOU on Tuesday, June 22, 2021 of 14 issues in

WSOU’s June 18, 2021 Response sealed filings. Dkt. 86 (case -00487). Defendants informed

WSOU that these 14 issues prevented ZTE’s good faith efforts in analyzing the

public/confidentiality of WSOU’s statements in its June 18, 2021 brief. Id. Defendants further

requested correction and/or explanation from WSOU for those 14 issues. WSOU responded the

same day, June 22, and declined to provide explanations, and further declined to address any

needed corrections. Defendants then prepared for WSOU’s reconsideration an in-depth analysis of

several examples of the issues and problem throughout WSOU’s June 18th sealed filing, asking for

a response/correction. On Wednesday, June 23, WSOU finally acknowledged at least some errors

in its June 18th Response sealed filing. WSOU acknowledged that at least one of the 14 issues

required correction and, on Thursday, June 24, (a day before the public filing due date and ZTE’s

reply due date), WSOU unilaterally and without leave filed its corrections. Dkt. 88. Below is a

chart representing the true and correct 14 identified issues presented to WSOU by Defendants via

electronic communication on June 22, 2021.
                                 PUBLIC VERSION


                 Sections WSOU Represents as Facts without Citations
Issue WSOU's Statements                             Defendants' Reply
No.
     "2. Warehouses used by ZTE are                 Please provide an explanation for WSOU’s
     regularly established places of business of    representations regarding any alleged
     ZTE. The CEVA warehouses in the                activities in the WDTX, so we may
     WDTX are also regularly established            analyze the confidentiality and any needed
     places of business of ZTE. The                 redacting for this section.
 1   warehouses are physical places that require
     the regular, physical presence of an
     employee or other agent of the defendant
     conducting the defendant’s business.” Dkt.
     85 (case -00487), p. 12.

     "ZTE USA sold and serviced                     There is no citation or support for this
     telecommunication equipment in the             statement. Please provide an explanation
     Western District of Texas.” Dkt. 85 (case      for WSOU’s representations regarding any
     -00487), p. 6.                                 alleged activities in the WDTX, so we may
                                                    analyze the confidentiality and any needed
 2                                                  redacting for this section.




     “The cell towers where ZTE installs and        There is no citation or support for this
     services its equipment are regularly           section. Please provide an explanation for
     established places of business of ZTE.         WSOU’s representations regarding any
     They consist not only of towers, but of        alleged activity, so we may analyze the
     adjacent buildings where ZTE’s                 confidentiality and any needed redacting
 3   equipment is stored, as pictured below:        for this section.
     [picture].” Dkt. 85 (case -00487), p. 9; see
     also p. 10 (“housing ZTE’s equipment”).


     “ZTE products are also sold in multiple        There is no citation or support for this
     stores in the Western District of Texas.”      section. Please provide an explanation for
     Dkt. 85 (case -00487), p. 7.                   WSOU’s representations regarding any
                                                    alleged activities in the WDTX, so we may
                                                    analyze the confidentiality and any needed
 4                                                  redacting for this section.
                                 PUBLIC VERSION


      “ZTE jointly developed and markets the       There is no citation or support for this
      GizmoWatch2 with Verizon.” Dkt. 85           section. Please provide an explanation for
      (case -00487), p. 7.                         WSOU’s representations regarding any
                                                   alleged activity, so we may analyze the
                                                   confidentiality and any needed redacting
 5                                                 for this section.




        Sections WSOU Represent as Facts with Partial and Faulty Citations
Issue WSOU's Statements                     Defendants' Reply
No.
      “                                          There is no proper citation for this in-text
                                                 picture. The in-text picture is not in Ex. 9.
                                                 In fact, Ex. 9 does not have a 42nd page
                                         Dkt. 85 either. Please provide an explanation for
      (case -00487), p. 3.                       WSOU’s representation regarding the in-
                                                 text picture so we may analyze the
 6                                               confidentiality and any needed redacting
                                                 for this section.

                                                   [Updated] WSOU acknowledge the error
                                                   of its original filing and, without leave,
                                                   filed a corrected Exhibit 9 on June 24,
                                                   2021. Dkt. 88 (case –00487).
      “ZTE USA has stored its products in          In particular, WSOU represents that “ZTE
      warehouses in Austin and San Antonio. USA has stored its products in
      Ex. 11 (map showing locations of             warehouses in Austin and San Antonio . .
      warehouses used by ZTE and its logistics .” and that the Ex. 11 map shows locations
      partner CEVA).” Dkt. 85 (case -00487), p. “used by ZTE,” however, no referenced
      5; see also Loveless Declaration, ¶ 13       citation supports these statements
 7    (“Exhibit 11 is a true and correct copy of a regarding ZTE storage in Austin or San
      map showing the locations of warehouses      Antonio. Please provide an explanation for
      used by ZTE and its logistics partner,       WSOU’s representations regarding alleged
      Ceva.”)                                      ZTE storage in Austin or San Antonio, so
                                                   we may analyze the confidentiality and
                                                   any needed redacting for this section.
                                 PUBLIC VERSION


     “As part of this business model, ZTE USA        In particular, WSOU represents that “ZTE
     installed Air to Ground (“ATG”)                 USA installed” equipment “in this
     telecommunications equipment in multiple        District,” and that the ZTE “ATG
     towers in this District. Ex. 5-8. ZTE’s         communication equipment in this district,”
     ATG communication equipment in this             however, none of the referenced exhibits
     District includes software defined radio        indicate that any equipment was
     (“SDR”) base stations and antennas that         installed/included in this District. Please
     provide internet access to passengers in        provide an explanation for WSOU’s
     airplanes flying overhead. See e.g., Ex. 7 at   representations regarding “in this District,”
     2 (“ZTE will provide up to 3 SDR units”).       so we may analyze the confidentiality and
8    ZTE USA’s ATG communication                     any needed redacting for this section.
     equipment is used in a service referred to
     as “Gogo,” provided by a company with
     the same name. Ex. 5-8.” Dkt. 85 (case –
     00487), pp. 1-2, see also p. 3 (WSOU
     representing that the exhibits contain
     photographs of towers “with ZTE USA
     equipment just southwest of Austin.”



     “ZTE USA personnel have access to this          The cited Exs. 5-8 do not discuss “access
     restricted area to service ZTE equipment.       to restricted area.” Please provide an
     See Ex. 5-8.” Dkt. 85 (case -00487), p. 3.      explanation for WSOU’s representation
                                                     regarding “access to restricted area,” so we
9                                                    may analyze the confidentiality and any
                                                     needed redacting for this section.



     “ZTE’s logistic partner for both                The cited Exs. 12-14 do not provide
     importation into the U.S. and the ultimate      support for deliver to “end-consumers” as
     delivery to end-consumers is a company          WSOU represents. Please provide an
     called CEVA. See Ex. 12 (Article:               explanation for WSOU’s representations
     “CEVA honored by ZTE with Best                  regarding delivery to “end-consumers,” so
10   Logistics Partner award – references a          we may analyze the confidentiality and
     “highly effective supply chain from the         any needed redacting for this section.
     manufacturing right through to delivery to
     the U.S. market”); Ex. 14. Dkt. 85 (case -
     00487), p. 5.
                                PUBLIC VERSION


      “ZTE uses CEVA in ‘handl[ing] delivery       The cited declaration, Ex. 16, from 2012
      to ZTE’s USA customers” (Ex. 16 ¶18).”       does not provide support for present tense
      Dkt. 85 (case -00487), p. 5.                 “use,” nor does it provide support for
                                                   logistical support from CEVA. Please
                                                   provide an explanation for WSOU’s
 11                                                representations regarding current (i.e.
                                                   present tense), logistical support, so we
                                                   may analyze the confidentiality and any
                                                   needed redacting for this section.


      “                                            Again, the cited exhibit does not provide
                                                   support present tense “use,” with respect to
              .” Dkt. 85 (case -00487), pp. 6-7.   logistical third-party Ceva. Please provide
                                                   an explanation for WSOU’s
 12
                                                   representations regarding current (i.e.
                                                   present tense) logistical support with Ceva,
                                                   so we may analyze the confidentiality and
                                                   any needed redacting for this section.
      “In early 2020, ZTE was selling the Axon     The cited exhibit does not provide support
      10 pro from its website. Ex. 18.” Dkt. 85    for “selling.” There is a distinction
      (case -00487), p. 6.                         between “offering for sale” and “selling.”
                                                   Please provide an explanation for WSOU’s
                                                   representation of “selling,” so we may
 13                                                analyze the confidentiality and any needed
                                                   redacting for this section.




        Sections WSOU Represent as Facts with Partial and Faulty Citations
Issue WSOU's Statements                     Defendants' Reply
No.
                                    PUBLIC VERSION


        “                                             There is no citation for the above section
                                                      and it is unclear which parts WSOU
                                                      represents as fact and which parts WSOU
                                                      represents as “on information and belief.”
                                                      For instance, it is unclear whether WSOU
                                                      represents as fact that ZTE had warehouses
                                                      in Austin and San Antonio,

  14             ” Dkt. 85 (case -00487), p. 6.
                                                                                  and vise versa
                                                      for what WSOU has “upon information
                                                      and belief.” As such, please provide an
                                                      explanation for any of WSOU’s allegedly
                                                      factual or speculative statements from
                                                      above, so we may analyze the
                                                      confidentiality and any needed redacting
                                                      for this section.

       2.      As of the filing of this Reply brief, WSOU has not responded regarding the

remaining 13 identified issues as initially raised by Defendants on June 22, 2021.



                                                    /s/Lionel M. Lavenue
                                                    Lionel M. Lavenue
